Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Continued Examination
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/15/2021 has been entered.

Response to amendment
3. 	This office action is in response to an amendment filed on 01/04/2021 in response to PTO office action dated 10/02/2020. The amendments has been entered and considered. 

4. 	Claims 1, 4-8, 10- 12, 14, 15, and 17 have been amended. Claims 3, 9 and 16 have been previously cancelled. Claims 1, 2, 4-8, 10-15 and 17-21 are now pending in this office action. 



6. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered but are moot because the arguments are directed towards amended claims, thus necessitated the new ground of rejection as presented in this Office action. 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 5, 7, 8, 10-12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vandiver; Benjamin M. (US 20180293237 A1) in view of Xian-Gang Luo1 (Study on the synchronizing mechanism of node’s metadata catalog service, 2009 Second International Workshop on Knowledge Discovery and Data Mining) hereby referred as Xian et al and in further view of  Li; Shu (US 20180364915 A1).

Regarding independent claim 1, Vandiver; Benjamin M. (US 20180293237 A1) teaches, a method for a database system synchronizing a current state of the database system among a plurality of database node operable to handle requests for data that is stored in a shared storage that is separate from but shared among the plurality of database nodes, with one of the plurality of database nodes being a currently active database node and the other database nodes of the plurality of database nodes being currently standby database nodes, the method comprising: causing, by the active database node, a log extent to be allocated at the shared storage, wherein the log extent is capable of storing log records of a transaction log (Paragraph [0043] the database node 110 may further include a write cache 470 that caches the data records 460 received by the node 110 associated with corresponding data load operations. Moreover, a data loading engine 474 of the node 110 may read data from the write cache 470 and rearrange the data into ROS containers 450 that are provided to the storage access layer 440 for purposes of storing the ROS containers 450 (Examiner interprets records stored in a container as log extent) in the appropriate segments (i.e., segments are based on transaction log) of the shared storage 105. For this purpose, the storage access layer 440 may consult the first mapping 155 and second mapping 157 of the global catalog 150, as described. Also see Paragraph an ROS container 165 may include data representing one or multiple columns for a set of one or multiple rows of a projection 164 in a column format).
Vandiver et al fails to explicitly teach, writing, by the active database node, data to the shared storage for a first transaction to update the current state of the database system; writing, by the active database node to the log extent at the shared storage, a log record that includes metadata that describes the writing of the data; and causing, by the active database node, a catalog maintained by a metadata server separate from the active database node to be updated to identify the log extent, wherein the catalog enables the standby database nodes to locate the log extent that includes the metadata in order to update data stored at the standby database nodes to be reflective of the current state of the database system, wherein the updating of the catalog causes the metadata server to send a notification to the standby database nodes that the log extent has been allocated.
Xian et al teaches, writing, by the active database node, data to the shared storage for a first transaction to update the current state of the database system; writing, by the active database node to the … at the shared storage, a log record that includes metadata that describes the writing of the data (Page 880 C0l 1 b) Sending message to the resource synchronization manager Each node compute pool detects the table of sending message queue. If finding any message whose status is “the message has not been sent to the central node”, it sends the message to the resource synchronization manager through calling the data notification service. Sent successfully, the message will be turned to the state "the message has been sent to the central node." At the same time, the resource synchronization manager will record the message informed whose state is “the data has not been downloaded from the central node” in the global message queue table (Examiner interprets shared storage as central node. The current state of the database system is updated to "the message has been sent to the central node/writing to the log record at the shared storage" in order to know the updated content). Also see Page 878 B. Storage of Synchronizing Information Synchronizing refers to two types of information: the routing information of all the node compute pools and their sub-nodes in the platform and the flag information of metadata catalog service updating. The two types of information are stored in the meta-database uniformly, which are corresponded to routing tables and message tables respectively. Meta-database of the resource synchronization manager includes the global routing table, node routing tables, the global message queue table and the status table of sending message. And meta-database of each node compute pool includes the global routing tables, node routing tables, the table of sending message queue and the table of receiving message queue); 
… wherein the catalog enables the standby database nodes to locate the log extent that includes the metadata in order to update data stored at the standby database nodes to be reflective of the current state of the database system, wherein the updating of the catalog causes the metadata server to send a notification to the standby database nodes that the log extent has been allocated (Page 878 B. Storage of Synchronizing Information 
    PNG
    media_image1.png
    174
    372
    media_image1.png
    Greyscale
Synchronizing refers to two types of information: the routing information of all the node compute pools and their sub-nodes in the platform and the flag information of metadata catalog service updating. The two types of information are stored in the metadatabase uniformly, which are corresponded to routing tables and message tables respectively (i.e., metadatabase is separate from the active database). Meta-database of the resource synchronization manager includes the global routing table, node routing tables, the global message queue table and the status table of sending message. And meta-database of each node compute pool includes the global routing tables, node routing tables, the table of sending message queue and the table of receiving message queue (Table 1 shows updating of the catalog and sending a message to the standby nodes about the updated data). Page 880 2) Synchronizing of the resource synchronization manager to each node compute pool (data download). b) Send message to each node compute pool. The resource synchronization manager detects the global message queue table. If finding any message whose state is “the message has not been sent”, it sends the message through calling the data notification service of each node compute pool. Sent successfully, the message will be turned to the state “the message has been sent”. At the same time, the table of receiving message queue records the message whose state is “the data has not been downloaded from the central node” in each node compute pool (i.e., updating of the catalog causes the meta-database of the resource synchronization manager to send notification to the standby database nodes);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the updating of the catalog causes the metadata server to send a notification to the standby database nodes, as taught by Xian et al into Vandiver et al. Doing so would be desirable because it improves the efficiency of searching by mobilizing all the nodes of information sharing platform (Xian et al (Abstract)).
	Vandiver et al and Xian et al fails to explicitly teach, and causing, by the active database node, a catalog maintained by a metadata server separate from the active database node to be updated to identify the log extent, …
Li; Shu (US 20180364915 A1) teaches, and causing, by the active database node, a catalog maintained by a metadata server separate from the active database node to be updated to identify the log extent, …(Figs 3A, 3B Paragraph [0047] During operation, user 104, via computing device 102, can send a request 241 to write data to persistent storage. Request 241 can travel through network 110 and be received by client server 132. The CPU of client server 132 can send a copy of the data to be written to its local persistent cache 142. Client server 132 can send the corresponding metadata to metadata-managing servers 160 (i.e., metadata managing servers are separate active node that updates the data), which can create in a global data structure 290 an entry for the written data which includes the metadata associated with the written data (update metadata function 244)).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Vandiver et al and Xian et al which relates to the field of data storage. More specifically, this disclosure is related to a system and method for distributed storage using a client-side global persistent cache as taught by Li et al (Paragraph [0001]).
It would have been obvious to one of the ordinary skill in the art, the system can store the metadata of dataX in a global data structure, which can include a file name, an address, an offset, a cache offset, and a state or a data flag associated with the given data which is maintained by a component such as a set of metadata master servers. By doing so would increases the efficiency of a distributed storage system. The increased efficiency can include an improved performance in latency for completion of I/O tasks, as well as an increased assurance for QoS. By including a global persistent (and mirrored) cache at each client server, the system can achieve high-speed synchronization and high availability. The system can also achieve global data coherency and increased efficiency by executing I/O operations based on the data flags and the client-side persistent caches as taught by Li et al (Paragraph [0033], [0034]). 

Regarding dependent claim 2, Vandiver et al and Xian et al and Li et al teaches, the method of claim 1. 
Xian et al further teaches, further comprising: in response to receiving the notification, updating, by one of the standby database nodes, data maintained at the standby database node to service client requests, wherein the updating includes reading the log record from the log extent (Paragraph [0047], [0052] Metadata-managing servers 160 can also record in the entry a status or a data flag that indicates that the data has been written to the client server's persistent cache, but is waiting to be written to the storage cluster (update metadata function 248) (e.g., data flag=10, as described below in relation to FIG. 3B) Data flag 310 can indicate a current state of the corresponding data). Paragraph [0049] Metadata-managing servers 160 can also determine the storage servers to which the data is to be written, and cause the data to be written to, e.g., storage servers 152, 154, and 158, via, respectively, communications 247.1-247.3. Note that while the data appears to be written from metadata-managing servers 160, the data may be written from a client server (i.e., the metadata sends a notification to the respective storage servers that a new log extent/file name has been allocated and based on the metadata the data is written from the client servers to the storage servers). When the data has been successfully written to the determined storage servers, metadata-managing servers 160 can update the status of the corresponding entry to indicate that the data has been successfully written to the storage cluster and may be deleted from the client server's persistent cache (update metadata function 248) (e.g., data flag=11, as described below in relation to FIG. 3B).

Regarding dependent claim 4, Vandiver et al and Xian et al and Li et al teaches, the method of claim 1. 
Vandiver et al further teaches, wherein one of the standby database nodes includes a cache that stores data (Paragraph [0038], [0042] secondary database node/standby node includes cache), 
Li et al further teaches, and wherein the method further comprises: retrieving, from the transaction log by the standby database node, a key of a key-value pair associated with the first transaction; identifying, by the standby database node, an entry in the cache associated with the key; and updating, by the standby database node, the entry with a value corresponding to the key of the key-value pair (Paragraph [0049] Metadata-managing servers 160 can also determine the storage servers to which the data is to be written, and cause the data to be written to, e.g., storage servers 152, 154, and 158, via, respectively, communications 247.1-247.3. Note that while the data appears to be written from metadata-managing servers 160, the data may be written from a client server (i.e., the storage servers/nodes can access the key-value pair that is the file name and the flag/status of the file from the metadata server and retrieve the data from the client side)).  

Regarding dependent claim 5, Vandiver et al and Xian et al and Li et al teaches, the method of claim 1. 
Xian et al further teaches, wherein the data written for the first transaction is stored separately from  the transaction log in the shared  storage (Page 879 Col 1 the table of receiving message queue stores the source and the sign of updated data in all nodes except local node and the processing flag of message (0 denotes “the data has not been downloaded from the central node”, and 1 denotes “the data has been downloaded from the central node” (i.e., the transaction is stored separately)).

Regarding dependent claim 7, Vandiver et al and Xian et al and Li et al teaches, the method of claim 1. 
Vandiver et al further teaches, further comprising: maintaining, by the shared storage, a mapping associating keys of log records with physical locations in the shared storage where the log records are stored (Paragraph [0015] The database system may be a relational database system, and the data records may describe tables. In general, a table may be characterized by a set of attributes, such as column headings, and each column heading may be considered, for example, a "key value." Hashing a given key value, such as a string representing a column heading, for example, with a given hash function produces a unique deterministic value. In this regard, unique key values may map into respective unique hash values of a hash space. The hash space, in turn, may be divided, into separate, contiguous regions, and the database system, in accordance with example implementations, stores data representing a one-to-one mapping between the segments of the shared storage and hash space regions). 

Regarding independent claim 1, Vandiver; Benjamin M. (US 20180293237 A1) teaches, a database system, comprising: a plurality of database nodes configured to implement a database; a shared storage that is separate from but shared among the plurality of database nodes and configured to store data of the database (Fig. 1 shows plurality of database nodes and a shared storage which is separate from but shared among the nodes); 
wherein a first of the plurality of database nodes is configured to: cause a log extent to be allocated at the shared storagshared storage and store a log record of the first transaction in the log extent; (Paragraph [0043] the database node 110 may further include a write cache 470 that caches the data records 460 received by the node 110 associated with corresponding data load operations. Moreover, a data loading engine 474 of the node 110 may read data from the write cache 470 and rearrange the data into ROS containers 450 that are provided to the storage access layer 440 for purposes of storing the ROS containers 450 (Examiner interprets sets of records stored in a container as log extent) in the appropriate segments (i.e., segments are based on transaction log) of the shared storage 105. For this purpose, the storage access layer 440 may consult the first mapping 155 and second mapping 157 of the global catalog 150, as described. Also see Paragraph an ROS container 165 may include data representing one or multiple columns for a set of one or multiple rows of a projection 164 in a column format); 
Vandiver et al fails to explicitly teach, and a metadata server separate from the plurality of database nodes and configured to store a catalog that enables the plurality of database nodes to locate log records stored at the shared storage; and cause the catalog to be updated to identify the log extent, wherein the updating of the catalog causes the metadata server to send a notification to ones of the plurality of database nodes that the transaction log has been modified; and wherein a second of the plurality of database nodes is configured to: in response to receiving the notification, read, from the shared storage, the log record; and based on reading the log record, update data stored by the second database node to be reflective of a current state of the database system.  
Xian et al teaches, and cause the catalog to be updated to identify the log …, wherein the updating of the catalog causes the metadata server to send a notification to ones of the plurality of database nodes that the transaction log has been modified (Page 880 C0l 1 b) Sending message to the resource synchronization manager Each node compute pool detects the table of sending message queue. If finding any message whose status is “the message has not been sent to the central node”, it sends the message to the resource synchronization manager through calling the data notification service. Sent successfully, the message will be turned to the state "the message has been sent to the central node." At the same time, the resource synchronization manager will record the message informed whose state is “the data has not been downloaded from the central node” in the global message queue table (Examiner interprets shared storage as central node. The current state of the database system is updated to "the message has been sent to the central node/writing to the log record at the shared storage" in order to know the updated content). Also see Page 878 B. Storage of Synchronizing Information Synchronizing refers to two types of information: the routing information of all the node compute pools and their sub-nodes in the platform and the flag information of metadata catalog service updating. The two types of information are stored in the meta-database uniformly, which are corresponded to routing tables and message tables respectively. Meta-database of the resource synchronization manager includes the global routing table, node routing tables, the global message queue table and the status table of sending message. And meta-database of each node compute pool includes the global routing tables, node routing tables, the table of sending message queue and the table of receiving message queue);
and wherein a second of the plurality of database nodes is configured to: in response to receiving the notification, read, from the shared storage, the log record; and based on reading the log record, update data stored by the second database node to be reflective of a current state of the database system (Page 878 B. Storage of Synchronizing Information Synchronizing refers to two types of information: the routing information of all the node compute pools and their sub-nodes in the platform and the flag information of metadata catalog service updating. The two types of information are stored in the metadatabase uniformly, which are corresponded to routing tables and message tables respectively (i.e., metadatabase is separate from the active database). Meta-database of the resource synchronization manager includes the global routing table, node routing tables, the global message queue table and the status table of sending message. And meta-database of each node compute pool includes the global routing tables, node routing tables, the table of sending message queue and the table of receiving message queue (Table 1 shows updating of the catalog and sending a message to the standby nodes about the updated data). Page 880 2) Synchronizing of the resource synchronization manager to each node compute pool (data download). b) Send message to each node compute pool. The resource synchronization manager detects the global message queue table. If finding any message whose state is “the message has not been sent”, it sends the message through calling the data notification service of each node compute pool. Sent successfully, the message will be turned to the state “the message has been sent”. At the same time, the table of receiving message queue records the message whose state is “the data has not been downloaded from the central node” in each node compute pool (i.e., updating of the catalog causes the meta-database of the resource synchronization manager to send notification to the standby database nodes);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the updating of the catalog causes the metadata server to send a notification to the standby database nodes, as taught by Xian et al into Vandiver et al. Doing so would be desirable because it improves the efficiency of searching by mobilizing all the nodes of information sharing platform (Xian et al (Abstract)).
Vandiver et al and Xian et al fails to explicitly teach, and a metadata server separate from the plurality of database nodes and configured to store a catalog that enables the plurality of database nodes to locate log records …;
Li; Shu (US 20180364915 A1) teaches, and a metadata server separate from the plurality of database nodes and configured to store a catalog that enables the plurality of database nodes to locate log records …(Figs 3A, 3B Paragraph [0047] During operation, user 104, via computing device 102, can send a request 241 to write data to persistent storage. Request 241 can travel through network 110 and be received by client server 132. The CPU of client server 132 can send a copy of the data to be written to its local persistent cache 142. Client server 132 can send the corresponding metadata to metadata-managing servers 160 (i.e., metadata managing servers are separate active node that updates the data), which can create in a global data structure 290 an entry for the written data which includes the metadata associated with the written data (update metadata function 244)).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Vandiver et al and Xian et al which relates to the field of data storage. More specifically, this disclosure is related to a system and method for distributed storage using a client-side global persistent cache as taught by Li et al (Paragraph [0001]).
It would have been obvious to one of the ordinary skill in the art, the system can store the metadata of dataX in a global data structure, which can include a file name, an address, an offset, a cache offset, and a state or a data flag associated with the given data which is maintained by a component such as a set of metadata master servers. By doing so would increases the efficiency of a distributed storage system. The increased efficiency can include an improved performance in latency for completion of I/O tasks, as well as an increased assurance for QoS. By including a global persistent (and mirrored) cache at each client server, the system can achieve high-speed synchronization and high availability. The system can also achieve global data coherency and increased efficiency by executing I/O operations based on the data flags and the client-side persistent caches as taught by Li et al (Paragraph [0033], [0034]).

Regarding dependent claim 10, Vandiver et al and Xian et al and Li et al teaches, the database system of claim 8. 
Xian et al further teaches, wherein the second database node is configured to: access the catalog to identify log records added to the transaction log by the first database node; read the added log records from the shared storage; and update the data stored by the second database node based on the read log records  (Page 878 B. Storage of Synchronizing Information Synchronizing refers to two types of information: the routing information of all the node compute pools and their sub-nodes in the platform and the flag information of metadata catalog service updating. The two types of information are stored in the metadatabase uniformly, which are corresponded to routing tables and message tables respectively (i.e., metadatabase is separate from the active database). Meta-database of the resource synchronization manager includes the global routing table, node routing tables, the global message queue table and the status table of sending message. And meta-database of each node compute pool includes the global routing tables, node routing tables, the table of sending message queue and the table of receiving message queue (Table 1 shows reading the catalog and sending a message to the standby nodes about the updated data). Page 880 2) Synchronizing of the resource synchronization manager to each node compute pool (data download). b) Send message to each node compute pool. The resource synchronization manager detects the global message queue table. If finding any message whose state is “the message has not been sent”, it sends the message through calling the data notification service of each node compute pool. Sent successfully, the message will be turned to the state “the message has been sent”. At the same time, the table of receiving message queue records the message whose state is “the data has not been downloaded from the central node” in each node compute pool (i.e., updating of the stored by second database nodes)).

Regarding dependent claim 11, Vandiver et al and Xian et al and Li et al teaches, the database system of claim 8. 
Vandiver et al further teaches, wherein the second database node is configured to: maintain a cache at the second database node, wherein the cache includes entries maintaining data that is also stored at the shared storage (Paragraph [0038] secondary database node/standby node includes cache. [0042] the storage access layer 440 may include a cache 441 to cache the read data); 
Li et al further teaches, and wherein updating the data stored by the second database node includes the second database node invalidating an entry in the cache in response to the log record indicating that data in the entry has been replaced by the first set of data (Paragraph [0049] When the data has been successfully written to the determined storage servers, metadata-managing servers 160 can update the status of the corresponding entry to indicate that the data has been successfully written to the storage cluster and may be deleted from the client server's persistent cache (update metadata function 248) (e.g., data flag=11, as described below in relation to FIG. 3B (updating the flag after the data in written in the storage servers/nodes is invalidating the entry in the client servers persistent cache)).

Regarding dependent claim 12, Vandiver et al and Xian et al and Li et al teaches, the database system of claim 8. 
Xian et al further teaches, wherein the second database node is configured to: receive a request to perform a second transaction that includes writing a second set of data; in response to the request: store a second set of data at the shared storage; and store a log record for the second transaction in the transaction log maintained by thshared storage (Page 880 C0l 1 b) Sending message to the resource synchronization manager Each node compute pool detects the table of sending message queue (i.e., it can be in response to the second transaction request). If finding any message whose status is “the message has not been sent to the central node”, it sends the message to the resource synchronization manager through calling the data notification service. Sent successfully, the message will be turned to the state "the message has been sent to the central node." At the same time, the resource synchronization manager will record the message informed whose state is “the data has not been downloaded from the central node” in the global message queue table (Examiner interprets shared storage as central node. The current state of the database system is updated to "the message has been sent to the central node/writing to the log record at the shared storage" in order to know the updated content). Also see Page 878 B. Storage of Synchronizing Information Synchronizing refers to two types of information: the routing information of all the node compute pools and their sub-nodes in the platform and the flag information of metadata catalog service updating. The two types of information are stored in the meta-database uniformly, which are corresponded to routing tables and message tables respectively. Meta-database of the resource synchronization manager includes the global routing table, node routing tables, the global message queue table and the status table of sending message. And meta-database of each node compute pool includes the global routing tables, node routing tables, the table of sending message queue and the table of receiving message queue).

Regarding independent claim 15, Vandiver; Benjamin M. (US 20180293237 A1) teaches, a non-transitory, computer-readable medium having program instructions stored thereon that are capable of causing a first database node of a plurality of database nodes of a database system to perform operations (Paragraph [0035] a hardware processor (central processing unit (CPU), for example) of the node 110 may execute machine executable instructions that are stored in a non-transitory storage medium (semiconductor-based storage or other storage) of the node 110 for purposes of performing the technique 200) comprising: maintaining a cache for storing data that is also stored at a shared storage that is Page 5 of 11separate from but shared among the plurality of database nodes, wherein the cache includes an entry for a first key-value pair (Paragraph [0015] The database system may be a relational database system, and the data records may describe tables. In general, a table may be characterized by a set of attributes, such as column headings, and each column heading may be considered, for example, a "key value." Hashing a given key value, such as a string representing a column heading, for example, with a given hash function produces a unique deterministic value. In this regard, unique key values may map into respective unique hash values of a hash space. The hash space, in turn, may be divided, into separate, contiguous regions, and the database system, in accordance with example implementations, stores data representing a one-to-one mapping between the segments of the shared storage and hash space regions); 
based on the reading, determining that the second database node has committed, to the shared storage, a first transaction that modifies a value of the first key-value pair; and in response to the determining, updating the entry included in the cache based on the modified value of the first key-value pair (Paragraph [0045] Moreover, FIG. 4 depicts the clerk engine 195 being formed on node 110. The clerk engine 195, in accordance with example implementations, may be formed by one or multiple processors 480 executing instructions stored in the memory 484 to cause the processor(s) to maintain or update the global catalog 150; maintain or update the first mapping 155 and the second mapping 157; communicate changes in the first mapping 155 and the second mapping 157 to the nodes 110; communicate changes or versions of the global catalog 150 to the nodes 110; and so forth (i.e., mapping based on the modified/updated value). Also see [0033] a component, such as a clerk engine 195 of the database system 100, may maintain and modify the first mapping 155 and second mapping 157, as well as communicate the corresponding updated versions of the global catalog 150 (containing updated or modified first mapping 155 and second mapping 157, for example) to the nodes 110) .  
Vandiver et al fails to explicitly teach, receiving, from a metadata server that is separate from the plurality of database nodes, a notification that a transaction log has been modified by a second database node of the plurality of database nodes, wherein the transaction log is stored at the shared storage; in response to receiving the notification, accessing, from the metadata server, a catalog that enables log records of the transaction log to be located at the shared storage; reading the transaction log, wherein the transaction log identifies an ordering in which transactions of the database system are committed to the shared storage.
Xian et al teaches, receiving, from a metadata server … from the plurality of database nodes, a notification that a transaction log has been modified by a second database node of the plurality of database nodes, wherein the transaction log is stored at the shared storage (Page 880 C0l 1 b) Sending message to the resource synchronization manager Each node compute pool detects the table of sending message queue. If finding any message whose status is “the message has not been sent to the central node”, it sends the message to the resource synchronization manager through calling the data notification service. Sent successfully, the message will be turned to the state "the message has been sent to the central node." At the same time, the resource synchronization manager will record the message informed whose state is “the data has not been downloaded from the central node” in the global message queue table (Examiner interprets shared storage as central node. The current state of the database system is updated to "the message has been sent to the central node/writing to the log record at the shared storage" in order to know the updated content). Also see Page 878 B. Storage of Synchronizing Information Synchronizing refers to two types of information: the routing information of all the node compute pools and their sub-nodes in the platform and the flag information of metadata catalog service updating. The two types of information are stored in the meta-database uniformly, which are corresponded to routing tables and message tables respectively. Meta-database of the resource synchronization manager includes the global routing table, node routing tables, the global message queue table and the status table of sending message. And meta-database of each node compute pool includes the global routing tables, node routing tables, the table of sending message queue and the table of receiving message queue);
in response to receiving the notification, accessing, from the metadata server, a catalog that enables log records of the transaction log to be located at the shared storage; reading the transaction log, wherein the transaction log identifies an ordering in which transactions of the database system are committed to the shared storage (Page 878 B. Storage of Synchronizing Information Synchronizing refers to two types of information: the routing information of all the node compute pools and their sub-nodes in the platform and the flag information of metadata catalog service updating. The two types of information are stored in the metadatabase uniformly, which are corresponded to routing tables and message tables respectively (i.e., metadatabase is separate from the active database). Meta-database of the resource synchronization manager includes the global routing table, node routing tables, the global message queue table and the status table of sending message. And meta-database of each node compute pool includes the global routing tables, node routing tables, the table of sending message queue and the table of receiving message queue (Table 1 shows updating of the catalog and sending a message to the standby nodes about the updated data). Page 880 2) Synchronizing of the resource synchronization manager to each node compute pool (data download). b) Send message to each node compute pool. The resource synchronization manager detects the global message queue table. If finding any message whose state is “the message has not been sent”, it sends the message through calling the data notification service of each node compute pool. Sent successfully, the message will be turned to the state “the message has been sent”. At the same time, the table of receiving message queue records the message whose state is “the data has not been downloaded from the central node” in each node compute pool (i.e., updating of the catalog causes the meta-database of the resource synchronization manager to send notification to the standby database nodes);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the updating of the catalog causes the metadata server to send a notification to the standby database nodes, as taught by Xian et al into Vandiver et al. Doing so would be desirable because it improves the efficiency of searching by mobilizing all the nodes of information sharing platform (Xian et al (Abstract)).
Vandiver et al and Xian et al fails to explicitly teach, … metadata server that is separate ….
Li; Shu (US 20180364915 A1) teaches, receiving, from a metadata server that is separate from the plurality of database nodes, … that a transaction log has been modified by a second database node … (Figs 3A, 3B Paragraph [0047] During operation, user 104, via computing device 102, can send a request 241 to write data to persistent storage. Request 241 can travel through network 110 and be received by client server 132. The CPU of client server 132 can send a copy of the data to be written to its local persistent cache 142. Client server 132 can send the corresponding metadata to metadata-managing servers 160 (i.e., metadata managing servers are separate active node that updates the data), which can create in a global data structure 290 an entry for the written data which includes the metadata associated with the written data (update metadata function 244)).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Vandiver et al and Xian et al which relates to the field of data storage. More specifically, this disclosure is related to a system and method for distributed storage using a client-side global persistent cache as taught by Li et al (Paragraph [0001]).
It would have been obvious to one of the ordinary skill in the art, the system can store the metadata of dataX in a global data structure, which can include a file name, an address, an offset, a cache offset, and a state or a data flag associated with the given data which is maintained by a component such as a set of metadata master servers. By doing so would increases the efficiency of a distributed storage system. The increased efficiency can include an improved performance in latency for completion of I/O tasks, as well as an increased assurance for QoS. By including a global persistent (and mirrored) cache at each client server, the system can achieve high-speed synchronization and high availability. The system can also achieve global data coherency and increased efficiency by executing I/O operations based on the data flags and the client-side persistent caches as taught by Li et al (Paragraph [0033], [0034]). 

Regarding dependent claim 19, Vandiver et al and Xian et al and Li et al teaches, the computer-readable medium of claim 15. 
Li et al further teaches, wherein the updating includes invalidating the entry included in the cache  (Paragraph [0049] When the data has been successfully written to the determined storage servers, metadata-managing servers 160 can update the status of the corresponding entry to indicate that the data has been successfully written to the storage cluster and may be deleted from the client server's persistent cache (update metadata function 248) (e.g., data flag=11, as described below in relation to FIG. 3B (updating the flag after the data in written in the storage servers/nodes is invalidating the entry in the client servers persistent cache)).  

8.	Claims 6, 13-14, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vandiver; Benjamin M. (US 20180293237 A1) in view of in view of Xian-Gang Luo1 (Study on the synchronizing mechanism of node’s metadata catalog service, 2009 Second International Workshop on Knowledge Discovery and Data Mining) hereby referred as Xian et al, Li; Shu (US 20180364915 A1) and in further view of Morkel; John Michael (US 10235407 B1).

Regarding dependent claim 6, Vandiver et al and Xian et al and Li et al teaches, the method of claim 1. 
Xian et al further teaches, ... the transaction log to include another log record that includes metadata that describes the writing of the data for the second transaction (Page 880 C0l 1 b) Sending message to the resource synchronization manager Each node compute pool detects the table of sending message queue. If finding any message whose status is “the message has not been sent to the central node”, it sends the message to the resource synchronization manager through calling the data notification service. Sent successfully, the message will be turned to the state "the message has been sent to the central node." At the same time, the resource synchronization manager will record the message informed whose state is “the data has not been downloaded from the central node” in the global message queue table (Examiner interprets shared storage as central node. The current state of the database system is updated to "the message has been sent to the central node/writing to the log record at the shared storage" in order to know the updated content). Also see Page 878 B. Storage of Synchronizing Information Synchronizing refers to two types of information: the routing information of all the node compute pools and their sub-nodes in the platform and the flag information of metadata catalog service updating. The two types of information are stored in the meta-database uniformly, which are corresponded to routing tables and message tables respectively. Meta-database of the resource synchronization manager includes the global routing table, node routing tables, the global message queue table and the status table of sending message. And meta-database of each node compute pool includes the global routing tables, node routing tables, the table of sending message queue and the table of receiving message queue);
Vandiver et al and Xian et al and Li et al  fails to explicitly teach, wherein the plurality of database nodes are configured to execute a high availability (HA) application that is operable to enable one of the standby database nodes to become a new active database node, and wherein the method further comprises: in response to the standby database node becoming the new active database node: committing, by the new active database node, data to the shared  storage for a second transaction; and modifying, by the new active database node,…
Morkel; John Michael (US 10235407 B1) teaches, wherein the plurality of database nodes are configured to execute a high availability (HA) application that is operable to enable one of the standby database nodes to become a new active database node (Fig. 12 Col 23 Lines 55-67, Col 24 Lines 1-2 the journal of a multi-data-store storage system may be replicated for enhanced data durability and/or higher levels of availability. FIG. 12 illustrates an example replication directed acyclic graph (DAG) which may be used to implement a journal of a multi-data-store storage system, according to at least some embodiments. In general, a replication DAG 1240 may include one or more acceptor nodes 1210 to which transaction requests 1250 may be submitted, one or more committer nodes 1214, zero or more intermediary nodes 1212 each positioned along a replication pathway comprising DAG edges leading from an acceptor node to a committer node, and zero or more standby nodes 1216 that are configured to quickly take over responsibilities of one of the other types of nodes in the event of a node failure), and wherein the method further comprises: in response to the standby database node becoming the new active database node: committing, by the new active database node, data to the shared  storage for a second transaction; and modifying, by the new active database node,… (Col 27 Lines 39- 42  A log-structured journal 1310 comprises a plurality of committed transaction entries 1327 which are appended or added to the journal in the order in which the corresponding commit decisions were made by the journal manager 1302. Col 29, Lines 46-48  new snapshots may be created periodically, e.g., once every X minutes or hours, and/or each time K new journal entries have been added (new entries are added after the standby node becomes head/primary node);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein high availability (HA) application that is operable to enable one of the standby database nodes to become a new active database node during failover, so the standby node 1216 is able to replace a failed node of the DAG quickly if and when such a failover becomes necessary as taught by Morkel et al (Col 25 Lines 44-48) to incorporate into Vandiver et al and Xian et al and Li et al.

Regarding dependent claim 13, Vandiver et al and Xian et al and Li et al teaches, the database system of claim 8. 
Vandiver et al and Xian et al and Li et al  fails to explicitly teach, wherein the database system is configured to select only one of the plurality of database nodes to operate as an active database node of the database system at a given time.  
Morkel; John Michael (US 10235407 B1) teaches, wherein the database system is configured to select only one of the plurality of database nodes to operate as an active database node of the database system at a given time (Paragraph (92) A journal entry may also be transmitted eventually to standby node 1216, and a replica of it may be stored there after it has been committed, so that the standby node 1216 is able to replace a failed node of the DAG quickly if and when such a failover becomes necessary).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein high availability (HA) application that is operable to enable one of the standby database nodes to become a new active database node during failover, so the standby node 1216 is able to replace a failed node of the DAG quickly if and when such a failover becomes necessary as taught by Morkel et al (Col 25 Lines 44-48) to incorporate into Vandiver et al and Xian et al and Li et al.

Regarding dependent claim 14, Vandiver et al and Xian et al and Li et al teaches, the database system of claim 8. 
Vandiver et al further teaches, … and wherein the shared storage includes a plurality of storage devices that are coupled to the plurality of database nodes via a network (Paragraph [0021], [0022] The shared storage 105 may include one or multiple physical storage devices that store data using one or multiple storage technologies, such as semiconductor device-based storage, phase change memory-based storage, magnetic material-based storage, memristor-based storage, and so forth via network).
Vandiver et al and Xian et al and Li et al  fails to explicitly teach, wherein the plurality of database nodes are configured to implement a high availability (HA) cluster, …
Morkel; John Michael (US 10235407 B1) teaches, wherein the plurality of database nodes are configured to implement a high availability (HA) cluster, … (Fig. 12 Col 23 Lines 55-67, Col 24 Lines 1-2. Col 24 Lines 40-44  the journal of a multi-data-store storage system may be replicated for enhanced data durability and/or higher levels of availability. FIG. 12 illustrates an example replication directed acyclic graph (DAG) which may be used to implement a journal of a multi-data-store storage system, according to at least some embodiments. In general, a replication DAG 1240 may include one or more acceptor nodes 1210 to which transaction requests 1250 may be submitted, one or more committer nodes 1214, zero or more intermediary nodes 1212 each positioned along a replication pathway comprising DAG edges leading from an acceptor node to a committer node, and zero or more standby nodes 1216 that are configured to quickly take over responsibilities of one of the other types of nodes in the event of a node failure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein high availability (HA) application that is operable to enable one of the standby database nodes to become a new active database node during failover, so the standby node 1216 is able to replace a failed node of the DAG quickly if and when such a failover becomes necessary as taught by Morkel et al (Col 25 Lines 44-48) to incorporate into Vandiver et al and Xian et al and Li et al.

Regarding dependent claim 17, Vandiver et al and Xian et al and Li et al teaches, the computer-readable medium of claim 15. 
Li et al further teaches, and updating the catalog to identify the log record of the second transaction, wherein the catalog includes a database schema for the database system (Paragraph [0049] When the data has been successfully written to the determined storage servers, metadata-managing servers 160 can update the status of the corresponding entry to indicate that the data has been successfully written to the storage cluster and may be deleted from the client server's persistent cache (update metadata function 248) (e.g., data flag=11, as described below in relation to FIG. 3B (updating the flag after the data in written in the storage servers/nodes is invalidating the entry in the client servers persistent cache). [0032] the system can store the metadata of dataX in a global data structure (i.e., the data structure is based on the database scheme), which can include a file name, an address, an offset, a cache offset, and a state or a data flag associated with the given data (e.g., dataX)).
Vandiver et al and Xian et al and Li et al  fails to explicitly teach, wherein the operations further comprise: receiving, from a client device, a request to perform a second transaction that includes modifying a value of a second key-value pair in the shared storage; storing, at thshared storage, the modified value of the second key-value pair and a log record of the second transaction, wherein the log record specifies a modification to the value of the second key-value pair; 
Morkel; John Michael (US 10235407 B1) teaches, wherein the operations further comprise: receiving, from a client device, a request to perform a second transaction that includes modifying a value of a second key-value pair in the shared storage; storing, at thshared storage, the modified value of the second key-value pair and a log record of the second transaction, wherein the log record specifies a modification to the value of the second key-value pair (Col 27 Lines 44-59) consider a given record which was created with the equivalent of the statement "insert into Table 1 (primaryKey, integerAttribute1) values (pk1, int1)" (in the syntax of the transaction language 1349). Following the creation of the record, the value of integerAttribute1 was set to int2 (e.g., using the equivalent of "update Table 1 set integerAttribute1 to int2 where primaryKey=pk1" in the transaction language 1349), then to int3, and then to int4 in respective transactions represented by corresponding journal entries. In a compact state change representation of the record with primary key pk1, the equivalent of the single insert statement "insert into Table 1 (primaryKey, integerAttribute1) values (pk1, int4)" may suffice to represent the creation of the record as well as all the successive changes of integerAttribute1 from int1 to int2 to int3 to int4);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein mapping associating keys of log records with physical locations as taught by Morkel et al into Vandiver et al and Xian et al and Li et al. Doing so would be beneficial in identifying conflicts between the reads indicated in the transaction request and the committed writes indicated in the journal as taught by Morkel et al (Col 23 Lines 56-67, Col 24 Lines 1-4 (88)).

Regarding dependent claim 18, Vandiver et al and Xian et al and Li et al teaches, the computer-readable medium of claim 15. 
Vandiver et al and Xian et al and Li et al  fails to explicitly teach, wherein the updating includes replacing a value in the entry with the modified value of the first key-value pair.  
Morkel; John Michael (US 10235407 B1) teaches, wherein the updating includes replacing a value in the entry with the modified value of the first key-value pair (Fig. 6 Cols 16, 17 the horizontal partitioning descriptor 714 may simply indicate that one or more of the attributes which make up the primary key of a particular table are to be used for partitioning, or descriptor 714 may specify value sets or ranges of various attributes and their mappings to partitions (updating includes adding/appending a value with the modified key-value pair). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein mapping associating keys of log records with physical locations as taught by Morkel et al into Vandiver et al and Xian et al and Li et al. Doing so would be beneficial in identifying conflicts between the reads indicated in the transaction request and the committed writes indicated in the journal as taught by Morkel et al (Col 23 Lines 56-67, Col 24 Lines 1-4 (88)).

Regarding dependent claim 20, Vandiver et al and Xian et al and Li et al teaches, the computer-readable medium of claim 15. 
Vandiver et al and Xian et al and Li et al  fails to explicitly teach, wherein the operations further comprise: receiving, from a client device, a request for a value corresponding to a key of the first key-value pair; and in response to determining that the value is stored by the updated entry, providing the value from the updated entry to the client device.  
Morkel; John Michael (US 10235407 B1) teaches, wherein the operations further comprise: receiving, from a client device, a request for a value corresponding to a key of the first key-value pair; and in response to determining that the value is stored by the updated entry, providing the value from the updated entry to the client device (Fig. 6 Cols 16, 17  the control plane components may implement a set of programmatic interfaces 720 (e.g., APIs, web-based consoles, command-line tools, graphical user interfaces or the like) which can be used by clients 710 to submit configuration requests, receive responses to such requests and/or recommendations from the control plane components. The request 712 may either indicate specific rules (e.g., values or value ranges of attributes of table rows to be mapped to partitions), or may indicate high-level requirements which are translated to more specific rules by the control plane components. Thus, for example, the horizontal partitioning descriptor 714 may simply indicate that one or more of the attributes which make up the primary key of a particular table are to be used for partitioning, or descriptor 714 may specify value sets or ranges of various attributes and their mappings to partitions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein mapping associating keys of log records with physical locations as taught by Morkel et al into Vandiver et al and Xian et al and Li et al. Doing so would be beneficial in identifying conflicts between the reads indicated in the transaction request and the committed writes indicated in the journal as taught by Morkel et al (Col 23 Lines 56-67, Col 24 Lines 1-4 (88)).

Regarding dependent claim 21, Vandiver et al and Xian et al and Li et al teaches, the method of claim 1. 
Vandiver et al and Xian et al and Li et al  fails to explicitly teach, wherein the catalog includes database keys that are usable by ones of the plurality of database nodes to access the transaction log. 
Morkel et al further teaches, wherein the catalog includes database keys that are usable by ones of the plurality of database nodes to access the transaction log (Paragraph Col 22 Lines 52-67 Clo23 Lines 1-4 (88) It is noted that the read and write targets from which the read set descriptors and/or write set descriptors are generated may represent different storage granularities, or even different types of logical entities, in different embodiments or for different data stores. For example, for a data store comprising a non-relational database in which a particular data object is represented by a combination of container name (e.g., a table name), a user name (indicating the container's owner), and some set of keys (e.g., a hash key and a range key), a read set may be obtained as a function of the tuple (container-ID, user-ID, hash key, range key). For a relational database, a tuple (table-ID, user-ID, row-ID) or (table-ID, user-ID) may be used. In at least some implementations, partition identifiers may be included in the identifiers of read and/or write targets. In various embodiments, the journal manager may be responsible, using the contents of a transaction request and the journal, for identifying conflicts between the reads indicated in the transaction request and the committed writes indicated in the journal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein high availability (HA) application that is operable to enable one of the standby database nodes to become a new active database node during failover, so the standby node 1216 is able to replace a failed node of the DAG quickly if and when such a failover becomes necessary as taught by Morkel et al (Col 25 Lines 44-48) to incorporate into Vandiver et al and Xian et al and Li et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164